DETAILED ACTION
Claims 1-23 are pending examination in this Office action.
Claims 1, 14 and 18 are independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-13 18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1).
Regarding claim 1, Lau teaches a controller of a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a printed circuit board (PCB) [Fig 2; board 201 housing control chip 218];
processing circuitry disposed on the PCB and configured to receive a control input and to determine a motor control output based on the control input [Control chip 218] [0121; HVACP Chip controller may be configured to modulate its fan output such that the gas furnace blower motor 7309 speed can be configured to modulate between low speed and high speed continuously]; and
further teaches the controller includes a transformer disposed on the PCB for receiving input electrical power at a line voltage and to generate a second voltage using the input electrical power [0093-0094; input terminal 5119 may be from one of the outputs, the first terminal of the 24 VAC transformer . . . input terminal 5118 may be from one of the outputs, the second terminal of the 24 VAC transformer].  
However, it may not explicitly to generate electrical power at a step-down voltage using the input electrical power.
Bonilla teaches another HVAC controller and further teaches
an HVAC system controller situated on a circuit [0016; HVAC system controller 130]
processing circuitry disposed on the PCB and configured to receive a control input and to determine a motor control output based on the control input; and
a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate electrical power at a step-down voltage using the input electrical system controller 130 includes transformers 410, 420 to receive the three-phase power lines . . . and are used to reduce, or step down the voltage from the line voltage to a voltage compatible with control electronics associated with the system controller 130].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.  Lau discloses an energy saving HVAC controller on a circuit board, which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters [Fig 1].  Bonilla similarly teaches another HVAC controller and further teaches including a step-down transformer within the HVAC controller to power chip components which require lower voltages than the normal input voltage [0023].  It would have been obvious to one of ordinary skill in the art to include a step-down transformer as disclosed in Bonilla within the HVAC controller of Lau because components related to the HVAC controller would normally have different power requirements than the standard input AC voltage.
Regarding claim 10, Lau in view of Bonilla teaches the controller of claim 1, and Lau further teaches wherein the control input includes a thermostat input received from a thermostat [Fig 2; Controller 201 receives inputs from thermostat 202] [0052; thermostat sends command signals to the HVAC controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 11, Lau in view of Bonilla teaches the controller of claim 1, and Lau further teaches wherein the control input includes a remote signal [0086; a remote temperature probe can be installed outside the house that sends the information to the HVAC Chip (controller) by RF signal] [0085; the HVAC controller (HVAC CHIP) may use the outputs of the thermostat as its inputs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 12, Lau in view of Bonilla teaches the controller of claim 1, and Lau further teaches wherein the motor control output includes a 0-10V signal, a or 2-10V output [0047, Fig 8] [0092; output levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 13, Lau in view of Bonilla teaches the controller of claim 1 and Bonilla teaches wherein the transformer is configured to receive the input electrical power at the line voltage of 115VAC, 208VAC, 230VAC, 277VAC, and 480 VAC [0023; power lines typically carry a voltage of 208 VAC or greater to power high load HVAC devices . . . the transformer may be designed to step down 230 VAC to 24 VAC or 460 VAC to 24 VAC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 18, Lau in view of Bonilla teaches a controller of a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a printed circuit board (PCB) [Fig 2; board 201 housing control chip 218];
processing circuitry disposed on the PCB and configured to receive a remote input signal and to determine a control output based on the remote input signal  [Control chip 218] [0121; HVACP Chip controller may be configured to modulate its fan output such that the gas furnace blower motor 7309 speed can be configured to modulate between low speed and high speed continuously] [0086; a remote temperature probe can be installed outside the house that sends the information to the HVAC Chip (controller) by RF signal] [0085; the HVAC controller (HVAC CHIP) may sue the outputs of the thermostat as its inputs]; and
further teaches the controller includes a transformer disposed on the PCB for receiving input electrical power at a line voltage and to generate a second voltage using the input electrical power [0093-0094; input terminal 5119 may be from one of the outputs, the first terminal of the 24 VAC transformer . . . input terminal 5118 may be from one of the outputs, the second terminal of the 24 VAC transformer].  
However, it may not explicitly to generate electrical power at a step-down voltage using the input electrical power.
Bonilla teaches another HVAC controller and further teaches
an HVAC system controller situated on a circuit [0016; HVAC system controller 130]
processing circuitry disposed on the PCB and configured to receive a control input and to determine a motor control output based on the control input; and
a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate electrical power at a step-down voltage using the input electrical power [0023, Fig 4; system controller 130 includes transformers 410, 420 to receive the three-phase power lines . . . and are used to reduce, or step down the voltage from the line voltage to a voltage compatible with control electronics associated with the system controller 130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 21, Lau in view of Bonilla teaches the controller of claim 18, and Bonilla further teaches wherein the transformer is configured to receive the input electrical power at the line voltage of 115VAC, 208VAC, 230VAC, 277VAC, and 480 VAC [0023; power lines typically carry a voltage of 208 VAC or greater to power high load HVAC devices . . . the transformer may be designed to step down 230 VAC to 24 VAC or 460 VAC to 24 VAC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 22, Lau in view of Bonilla teaches the controller of claim 18, and Lau further teaches wherein the control output includes a 0-10V signal, a 2-10V output, or a PWM output [0047, Fig 8] [0092; output levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 23, Lau in view of Bonilla teaches the controller of claim 18, and wherein the remote input signal corresponds to a building management system input [0086; a remote temperature probe can be installed outside the house that sends the information to the HVAC Chip (controller) by RF signal] [0085; the HVAC controller (HVAC CHIP) may use the outputs of the thermostat as its inputs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.

Claims 2, 5, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1) and further in view of Mowrise, et al. (US Patent Publication 2018/0292102 A1).

However, Mowrise teaches another controller for an HVAC system and further teaches comprising a converter disposed on the PCB and configured to convert the electrical power at the step-down voltage to a direct current (DC) voltage, and to output the DC voltage to power the processing circuitry [0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla.  Lau and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer for providing lower power inputs to HVAC components.  Mowrise teaches another HVAC controller and teaches that the HVAC controller includes an AC-DC converter [0131].  It would have been obvious to one of ordinary skill in the art to include a converter as disclosed in Mowrise within the HVAC controllers of Lau and Bonilla because components related to the HVAC controller would normally have different power requirements than the standard input AC voltage.  One of ordinary skill in the art would have motivation to use the converter to provide power to components that require DC power.
the input voltage is stepped down from 230 VAC or 460 VAC to 24 VAC], but does not explicitly teach further converting the 24VAC to 24 VDC.  However, Mowrise teaches converting the stepped down voltage from an AC voltage (such as 24 VAC) to a corresponding DC voltage (e.g., 24 VDC) [0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 14, Lau teaches a controller of a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a printed circuit board (PCB) [Fig 2; board 201 housing control chip 218];
processing circuitry disposed on the PCB, configured to receive a first control input, configured to receive a second control input, and configured to determine a control output based on the first control input and the second control input [Control chip 218] [0121; HVACP Chip controller may be configured to modulate its fan output such that the gas furnace blower motor 7309 speed can be configured to modulate between low speed and high speed continuously];
a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate a second voltage using the input electrical power [0093-0094; input terminal 5119 may be from one of the outputs, the first terminal of the 24 VAC transformer . . . input terminal 5118 may be from one of the outputs, the second terminal of the 24 VAC transformer]. 
However, Lau may not explicitly teach to generate electrical power at a step-down voltage using the input electrical power or a converter configured to receive the electrical power at the step-down voltage and to convert the electrical power at the step-down voltage to direct current voltage, and wherein the converter is configured to output the direct current voltage to the processing circuitry to power the processing circuitry.
Bonilla teaches another HVAC controller and further teaches  an HVAC system controller situated on a circuit [0016; HVAC system controller 130]
processing circuitry disposed on the PCB and configured to receive a control input and to determine a motor control output based on the control input; and
a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate electrical power at a step-down voltage using the input electrical power [0023, Fig 4; system controller 130 includes transformers 410, 420 to receive the three-phase power lines . . . and are used to reduce, or step down the voltage from the line voltage to a voltage compatible with control electronics associated with the system controller 130].
Mowrise teaches another controller for an HVAC system and further teaches 
a converter configured to receive the electrical power at the step-down voltage and to convert the electrical power at the step-down voltage to direct current voltage, and wherein the converter is configured to output the direct current voltage to the processing circuitry to power the processing circuitry [0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 15, Lau in view of Bonilla and further in view of Mowrise teaches the controller of claim 14, wherein the transformer is configured to receive the input electrical power at the line voltage of 115VAC, 208VAC, 230VAC, 277VAC, and 480 VAC [0023; power lines typically carry a voltage of 208 VAC or greater to power high load HVAC devices . . . the transformer may be designed to step down 230 VAC to 24 VAC or 460 VAC to 24 VAC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 16, Lau in view of Bonilla and further in view of Mowrise teaches the controller of claim 14, and Lau further teaches wherein the processing circuitry is configured to receive the first control input as a remote signal [0086; a remote temperature probe can be installed outside the house that sends the information to the HVAC Chip (controller) by RF signal] [0085; the HVAC controller (HVAC CHIP) may sue the outputs of the thermostat as its inputs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
output levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 19, Lau in view of Bonilla teaches the controller of claim 18, and Bonilla further teaches to receive the electrical power at the step-down voltage [0023; the input voltage is stepped down from 230 VAC or 460 VAC to 24 VAC] but may not explicitly teach to convert the electrical power at the step-down voltage to direct current voltage, and wherein the converter is configured to output the direct current voltage to the processing circuitry to power the processing circuitry.
However, Mowrise teaches converting the stepped down voltage from an AC voltage (such as 24 VAC) to a corresponding DC voltage (e.g., 24 VDC) wherein the converter is configured to output the direct current voltage to the processing circuitry to power the processing circuitry [0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
the input voltage is stepped down from 230 VAC or 460 VAC to 24 VAC] [Mowrise, 0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [Mowrise, 0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [Mowrise, 0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1) and further in view of Mowrise, et al. (US Patent Publication 2018/0292102 A1) and further in view of Erwin, et al. (US Patent Publication 2014/0225455 A1).
Regarding claim 3, Lau, Bonilla and Mowrise teaches the controller of claim 2, but may not explicitly teach wherein the converter is configured to output the DC voltage to power on-board fan relays.
However, Erwin teaches another HVAC controller located on a PCB and wherein the PCB further includes wherein the converter is configured to output the DC voltage to power on-board fan relays [Fig 6; onboard fan relay] [Fig 3, 0043-0046; DC relay circuit 340 . . . AC power 310 is input to the PCB for example, 24 VAC is provided to the HVAC power circuit5 300  . . . EDC power is supplied to the on-board relay circuit 340].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Erwin with Lau and Bonilla.  Lau and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer for providing lower power inputs to HVAC components.    Erwin teaches an HVAC control circuit that includes a DC converter and uses power from the DC converter to power specific components (relays/heaters) within the control circuit.  Specifically, Erwin teaches powering dampers and heaters from the DC power (converted from the AC input power).  It would have been obvious to one of ordinary skill in the art to include a converter as disclosed in Erwin within the HVAC controllers of Lau and Bonilla because components related to the HVAC controller would normally have different power requirements than the standard input AC voltage.  One of ordinary skill in the art would have motivation to use the converter to provide power to components that require DC power (such as relays, dampers and a heater).
Regarding claim 4, Lau, Bonilla and Mowrise teaches the controller of claim 2, but may not explicitly teach wherein the converter is configured to output the DC voltage to power a damper of the HVAC system, an electric heater of the HVACY system, or both.
However, Erwin teaches another HVAC controller located on a PCB and wherein the PCB further includes wherein the converter is configured to output the DC voltage to power a damper of the HVAC system, an electric heater of the HVACY system, or both [Claim 3; DC power is supplied to heater interlock relay (for powering a heater)] [Fig 6; DC power provided to heater circuitry].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Erwin with Lau and Bonilla for the same reasons as disclosed above.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1). And further in view of Sulfstede US Patent Publication 2005/0280384 A1).
Regarding claim 6, Lau in view of Bonilla teaches the controller of claim 1, but may not explicitly teach wherein the control input is indicative of a fan motor operating parameter received from a fan motor or sensor of the fan motor.
However, Sulfstede teaches another HVAC control wherein the control input is indicative of a fan motor operating parameter received from a fan motor or sensor of the fan motor [0051, Fig 1; ESC circuit 100 is used for controlling the fan, the compressor and the heater of an HVAC system] [0064; The HVAC CHIP will adjust the fan operation automatically] [Fig 3; motor 24] [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sulfstede with Lau and Bonilla.  Lau and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC 
Regarding claim 7, Lau in view of Bonilla teaches the controller of claim 1, but may not explicitly teach wherein the motor control output is indicative of a fan motor target operating parameter.
However, Sulfstede teaches another HVAC control wherein the motor control output is indicative of a fan motor target operating parameter [0053; desired CFM is a target value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sulfstede with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 8, Lau in view of Bonilla teaches the controller of claim 1, but may not explicitly teach wherein the processing circuitry is configured to receive the control input and to determine the motor control output based on the control input and a logarithmic control algorithm.
However, Sulfstede teaches another HVAC control wherein the processing circuitry is configured to receive the control input and to determine the motor control output based on the control input and a logarithmic control algorithm [0015; the controller determines a torque and revolutions per minute of the motor to produce a desired cubic feet per minute air flow from a plurality of discrete airflows within bins] [0029; logarithmic equations are used for implementing blower speeds and settings].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sulfstede with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 9, Lau in view of Bonilla teaches the controller of claim 1, but may not explicitly teach the control input is indicative of a detected rotations per minute (RPM) or a detected torque of a fan motor; and the motor control output is indicative of a target RPM or a target torque of the fan motor.
However, Sulfstede teaches another HVAC control wherein the control input is indicative of a detected rotations per minute (RPM) or a detected torque of a fan motor  [0051, Fig 1; ESC circuit 100 is used for controlling the fan, the compressor and the heater of an HVAC system] [0064; The HVAC CHIP will adjust the fan operation automatically] [Fig 3; motor 24] [0015]; and
the motor control output is indicative of a target RPM or a target torque of the
fan motor [0015; the controller determines a torque and revolutions per minute of the motor to produce a desired cubic feet per minute airflow from a plurality of discrete airflows within bins].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sulfstede with Lau and Bonilla for the same reasons as disclosed above.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1) and further in view of Arensmeier, et al. (US Patent Publication 2017/0167744 A1)
Regarding claim 12, Lau in view of Bonilla teaches the controller of claim 1, and Lau further teaches wherein the motor control output includes a 0-10V signal, a or 2-10V output [0047, Fig 8] [0092; output levels].
Arensmeier further teaches another HVAC controller wherein the motor control output includes a 0-10V signal, a 2-10V output, or a PWM output [0143-0144; the ECM applies PWM signals to the motor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arensmeier with Lau and Bonilla.  Lau and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer for providing lower power inputs to HVAC components.    Arensmeier teaches another HVAC controller for controlling an HVAC system and specifically teaches that the controlling a motor of an HVAC system using a pulse-width (PWM) signal.  One of ordinary skill in the art would have motivation to use a PWM signal as disclosed in Arensmeier within the HVAC controllers of Lau and Bonilla to enable use of a switching control signal without suffering power loss.



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1), in view of Mowrise, et al. (US Patent Publication 2018/0292102 A1) and further in view of Arensmeier, et al. (US Patent Publication 2017/0167744 A1).
Regarding claim 17, Lau in view of Bonilla and Mowrise teaches the controller of claim 14, and Lau further teaches wherein the motor control output includes a 0-10V signal, a or 2-10V output [0047, Fig 8] [0092; output levels].
Arensmeier further teaches another HVAC controller wherein the motor control output includes a 0-10V signal, a 2-10V output, or a PWM output [0143-0144; the ECM applies PWM signals to the motor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arensmeier with Lau, Mowrise and Bonilla.  Lau, Mowrise and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer and AC-DC converter for providing lower power DC inputs to HVAC components.    Arensmeier teaches another HVAC controller for controlling an HVAC system and specifically teaches that the controlling a motor of an HVAC system using a pulse-width (PWM) signal.  One of ordinary skill in the art would have motivation to use a PWM signal as disclosed in Arensmeier within the HVAC controllers of Lau and Bonilla to enable use of a switching control signal without suffering power loss.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lisbona (US Patent Publication 2012/0170174 A1) Becerra, et al. (US Patent Publication 2014/0265989 A1) and Rada (US Patent Publication 20110148202 A1) teach other HVAC controllers situation on PCB boards using DC voltage transformers for stepping-down an input voltage [Lisbona, Fig 2; Rada, 0065].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        1 March 2021